DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the Remarks and amendments filed 4/7/2021.
Claims 6, 9, 18 remain canceled.
Claims 1, 14, 20 have been amended.
Claims 1-5, 7-8, 10-17, 18-23 have been examined and are pending.
Information Disclosure Statement
The information disclosure statement(s) submitted: 4/7/2021, has/have been considered by the Examiner and made of record in the application file.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Reasons For Allowance
Claims 1-5, 7-8, 10-17, 18-23 (filed on 4/7/2021) are allowed. 
Regarding independent claims 1, 14, 20, the closest prior art is as follows: 

(Yannis et al. (Yannis Kalantidis; Lyndon Kennedy, Li-Jia Li, “Getting the Look: Clothing Recognition and Segmentation for Automatic Product Suggestions in Everyday Photos - ICMR '13 Proceedings of the 3rd ACM conference on International conference on multimedia retrieval pp105-112, Dallas, Texas, USA April 16 - 20, 2013; hereinafter, "Yannis") 
Liu et al. (S. Liu, J. Feng, Z. Song, T. Zhang, H. Lu, C. Xu, and S. Yan. Hi, magic closet, tell me what to wear! In ACM Multimedia, 2012.) 
Narasimha (US 2015/0243031 A1; hereinafter, “Narasimha”) 

Although the prior-art teaches various features of the claimed invention, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention including the features of: 
“…modifying the first probability from the first SVM classifier based on the first item of apparel and a distance between a first joint of the set of joints, the first joint being associated with a first body part associated with the first item of apparel, and the initial bounding box of the portion of the image; wherein the first probability is modified by a first factor proportional to the distance between the first joint and a point in the initial bounding box; modifying the second probability from the second SVM classifier based on the second item of apparel and a distance between a second join of the set of joints, the second joint being associated with a second body part associated with the second item of apparel, and the initial bounding box of the portion of the image, wherein the second probability is modified by a second factor proportional to the distance between the second joint and the point in the initial bounding box; generating a result bounding box based on the modified first probability and the modified second probability, the resulting bounding box being associated with the item of apparel; and identifying the first item of apparel for the portion of the image based on the result bounding box.”
.



As noted supra, the Examiner finds that the prior art does teach various aspects of the claimed invention but does not teach all features as claimed in the current combination. For example, pertaining to the limitations of claims 1, 14, 20 as exemplified by limitations of method claim 14, Yannis as shown teaches the following:
providing, to a pose identifier, an image depicting a person (Yannis, see at least Fig. 2 and “3.1 Articulated Pose Estimation”: e.g. “...we base our approach on the articulated pose estimation algorithm of Yang and Ramanan…Given an image I where a person is successfully detected…”; i.e. an image I depicting a person has been given [to a pose identifier, per algorithm of Yang and Ramanan] and a person is successfully detected [identified via such algorithm]);
generating an initial bounding box for a portion of the image (Yannis, see at least “4.2 Describing Product Images” e.g.: “…To accurately segment the region of the product in the product database images, we use the grabcut algorithm... We initialize the algorithm using the whole image as bounding box…”; in the limit, the whole image is a portion of the image and Yannis teaches it is used as an initial bounding box. Additionally, Yannis also teaches at least per Fig. 2 and “Section 3.1 Pose Estimation”, the following: “…Figure 2 depicts such pose estimations, with the body parts depicted as colored boxes [initial bounding boxes for each body part]…”; each box is a segment and corresponds to a portion of the image; e.g. the box bounding the head is an initial bounding box for the head portion of the image; see also “Section 3.2 Segmentation and Clustering”; and “Section 3.3 Classification”

    PNG
    media_image1.png
    352
    940
    media_image1.png
    Greyscale

;
[…] 
Analyzing, by the pose identifier, the image of the person to determine the pose of the person based on a set of joints1 of the person, wherein each joint of the set of joints represents coordinates of the image and is associated with one or more types of items of apparel (Yannis, see at least section “3.1 Articulated Pose Estimation”, e.g.: “body parts [joints]… head area, etc…; and see at least section “3.2 Segmentation and Clustering”; and section “3.3 Classification”; herein, Yannis identifies a person in an image and then identifies the pose of the person based on identified body parts [joints] and then identifies segmented regions with highest probability of containing clothing and then classifies those regions as belonging to a clothing class where “c∗ is the class with the highest probability if this probability is over a threshold; otherwise, Yannis marks the segment as null or background. Applicant’s limitation, in view of his specification2, reads on these teachings ); and 
Generating, by the pose identifier, pose data comprising the set of joints of the person (Yannis, see at least Figs. 2 and 3 and  Section 3.1 Articulated Pose Estimation, section 3.2 Segmentation and Clustering; and section 3.3 Classification; the results of pose estimation are shown as boxes over different body parts – e.g. “…Figure 2 depicts such pose estimations, with the body parts depicted as colored boxes [initial bounding boxes]…”

    PNG
    media_image1.png
    352
    940
    media_image1.png
    Greyscale

);
Although Yannis teaches the above limitations, and Yannis teaches (e.g. under subtitle “2. Related Work”) that “In another very recent work, Liu et al also presented the ‘magic closet system’ for clothing recommendations. They treat the clothing attributes as latent variables in a latent Support Vector Machine based recommendation model, to provide occasion-oriented clothing recommendation.” Yannis himself may not teach all the nuances of support vector machines as recited below. However, Yannis in view of Liu teaches the following: 
providing the portion of the image of the person to a first support vector machine (SVM) classifier and a second SVM classifier as input, the first SVM classifier corresponding to a first item of apparel and the second SVM classifier corresponding to a second item of apparel (Liu, see at least pg. 623-624; e.g. train multiple multi-class SVM classifiers. Each multi-class SVM corresponds to a specific attribute (e.g., the j -th attribute); the SVM classifiers are trained by providing images to the SVM; there are multiple classifiers; note per pg. 626: “all clothing in the repository are ranked based on the output of the two-layer feature attribute- occasion SVM,…”);
receiving output from the first SVM classifier that indicates a first probability that the portion of the image contains the first item of apparel (Liu, see at least 623-624 and pg. 626; e.g. the first-layer SVM linearly maps visual features to attribute values… Then the visual features are converted into attribute confidence score vectors via such first-layer SVM. The second-layer SVM is trained on these attribute confidence vectors to predict their occasion labels. Similar to ;
receiving output from the second SVM classifier that indicates a second probability that the portion of the image contains the second item of apparel (Liu, see at least 623-624 and pg. 626 as noted supra);
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Liu (directed towards use of SVMs to receive a confidence score [probability] that indicates a portion of an image, such as an “upper body” contains a first type of apparel, etc…) which are applicable to a known base device/method of Yannis (already directed towards determining pose of a person, clothing being worn, and recommending similar items of clothing to a person) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liu to the device/method of Yannis because Yannis and Liu are analogous art in the same field of endeavor (image recognition for purposes of automated clothing recommendation) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
Although Yannis/Liu teaches the above limitations and Liu teaches, e.g. per at least pg. 623-626 regarding modification of output scores [probabilities] of the SVMs: “…the parameter w0 re-weights [modifies] the output scores [probabilities] from pre-trained multi-class SVM to guarantee more accurate occasion predictions...”; And Liu teaches that the SVM is pre-trained and “Each multi-class SVM corresponds to a specific attribute [e.g. of clothing]…”; where “the attributes are treated as latent variables” and, as noted per pg. 623, column 2, there are: “dependencies between the attributes of upper and lower-body clothing… The impacts of different relationships on the matching score in Eqn. (1) are automatically determined in the learning process,…” neither Yannis nor Liu nor Narasimha alone or in 
modifying the first probability from the first SVM classifier based on the first item of apparel and a distance between a first joint of the set of joints, the first joint being associated with a first body part associated with the first item of apparel, and the initial bounding box of the portion of the image; wherein the first probability is modified by a first factor proportional to the distance between the first joint and a point in the initial bounding box; modifying the second probability from the second SVM classifier based on the second item of apparel and a distance between a second join of the set of joints, the second joint being associated with a second body part associated with the second item of apparel, and the initial bounding box of the portion of the image, wherein the second probability is modified by a second factor proportional to the distance between the second joint and the point in the initial bounding box; generating a result bounding box based on the modified first probability and the modified second probability, the resulting bounding box being associated with the item of apparel; identifying the first item of apparel for the portion of the image based on the result bounding box.
 

Response to Arguments
Applicant’s arguments (hereinafter “Remarks”) filed 4/7/2021, have been fully considered and are found convincing. Therefore, the Examiner has withdrawn the outstanding 35 USC 103 prior art rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification at [0018] discusses term “joints” as follows: “A pose detector identifies a set of important coordinates in an image, termed "joints." For example, in an image of a person, the pose detector can identify the waist, head, hands, and feet of the person.”
        2 Specification as originally filed at paragraph [0018] further notes: “…Associations between “joints” and particular types of items can be created. For example, the waist can be associated with belts, the head can be associated with hats and headphones, the hands can be associated with gloves and bags, the feet can be associated with shoes and boots, or any suitable combination thereof.”